Citation Nr: 1419516	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to May 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in May 2013; the hearing transcript has been associated with the file and has been reviewed.  

This matter was remanded for additional development in October 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the October 2013 Board remand, the Board instructed the RO/AMC to afford the Veteran an examination in order to obtain medical evidence as to the current severity of the service-connected lumbar spine disability.  Review of the record shows that the examination was cancelled because the Veterans Health Administration informed the RO/AMC that the Veteran had informed them that he had withdrawn his appeal.  However, a statement properly withdrawing the appeal is not of record.  Further the Veteran and his representative have taken action in support of this claim.  For instance, in March 2014, the Veteran asked that his appeal be forwarded to the Board.  It does not appear that the Veteran has withdrawn his appeal before the Board in accordance with 38 C.F.R. § 20.204 (2013).    

The U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). Thus, this matter must be remanded to the AMC in order to obtain substantial compliance with the instructions of the October 2013 remand.  

The Board finds that the RO/AMC should schedule the Veteran for an examination of the service-connected degenerative disc disease of the lumbar spine.  As set forth in the October 2013 Board remand, in order to ensure that the record reflects the current severity of the Veteran's disability, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected lumbar spine disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his lumbar spine disability, as well as any significant pertinent interval medical history since his last VA examination in May 2009. 

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected lumbar spine disability from May 2013.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability.  The RO/AMC should request the Veteran to provide sufficient information and authorization to enable the RO/AMC to obtain copies of the Veteran's treatment records from Dr. Pontanelli of Care Chiropractic Center.  The RO/AMC should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected lumbar spine disability since May 2013.   

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected lumbar spine disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  The RO should request the Veteran to provide sufficient information and authorization to enable the RO to obtain copies of the Veteran's treatment records from Dr. Pontanelli of Care Chiropractic Center. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to evaluate the nature and severity of the Veteran's degenerative disc disease of the lumbar spine.  The claims file must be provided to the examiner for review.  

X-ray examination of the thoracolumbar spine should be performed.  The examiner should report all symptoms and manifestations due to the service-connected lumbar spine disability.  The examiner should specify whether there is evidence of pain, spasm, severe guarding, abnormal gait, or abnormal spine contour. 

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should render specific findings as to whether, during the examination and range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  Any such additional functional loss should be expressed in terms of additional degrees of limited motion of the thoracolumbar spine. 

The examiner should specify whether there is any additional functional limitation or loss of thoracolumbar spine disability due to the pain in the low back during flare-ups or acute episodes and after repetitive motion.  This determination should be expressed in terms of the degree of additional range-of-motion loss. 

The examiner should specify whether there is ankylosis of the thoracolumbar spine, and if so, whether such is favorable or unfavorable. 

The examiner should indicate whether the thoracolumbar spine disability and/or any degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

4.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

